 


114 HR 376 IH: Home-Assembled Firearms Restriction Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 376 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Honda (for himself, Mr. Conyers, Mr. Hastings, Ms. Kelly of Illinois, Mr. Danny K. Davis of Illinois, Ms. Matsui, Ms. Schakowsky, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the sale, offering for sale, manufacture for sale, distribution in commerce, or import into the United States of certain firearm receiver castings or blanks, assault weapon parts kits, and machinegun parts kits and to prohibit the marketing or advertising of such castings or blanks and kits on any medium of electronic communications. 
 
 
1.Short titleThis Act may be cited as the Home-Assembled Firearms Restriction Act of 2015. 2.Do-it-yourself assault weapon ban (a)Banned hazardous productsNotwithstanding section 3(a)(5)(E) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)(E)), the following shall be considered banned hazardous products under section 8 of such Act (15 U.S.C. 2057): 
(1)A firearm receiver casting or firearm receiver blank that— (A)at the point of sale does not meet the definition of a firearm in section 921(a) of title 18, United States Code; and 
(B)after purchase by a consumer, can be completed by the consumer to the point at which such casting or blank functions as a firearm frame or receiver for a semiautomatic assault weapon or machine gun. (2)An assault weapon parts kit. 
(3)A machinegun parts kit. (b)EnforcementSubsection (a) shall be treated as a ban under section 19 of the Consumer Product Safety Act (15 U.S.C. 2068).  
(c)ConsultationIn enforcing this section, the Consumer Product Safety Commission shall periodically consult with the Bureau of Alcohol, Tobacco, Firearms and Explosives regarding effective strategies for and methods of enforcement. 3.Prohibition of advertising do-it-yourself assault weapons (a)In generalIt shall be unlawful to market or advertise, on any medium of electronic communications, including over the Internet, for the sale of any of the following: 
(1)A firearm receiver casting or firearm receiver blank that— (A)at the point of sale does not meet the definition of a firearm in section 921(a) of title 18, United States Code; and 
(B)after purchase by a consumer, can be completed by the consumer to the point at which such casting or blank functions as a firearm frame or receiver for a semiautomatic assault weapon or machinegun. (2)An assault weapon parts kit. 
(3)A machinegun parts kit. (b)Enforcement by the Federal Trade CommissionA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice described under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. 
(c)Rule of constructionNothing contained in this Act shall be construed to limit the authority of the Federal Trade Commission under any other provision of law. 4.Definitions (a)TermsFor purposes of this Act— 
(1)the term assault weapon parts kit means any part or combination of parts not designed and intended for repair or replacement but designed and intended to enable a consumer who possesses all such necessary parts to assemble a semiautomatic assault weapon; (2)the term machinegun parts kit means any part or combination of parts designed and intended to enable a consumer who possesses all such necessary parts to assemble a machinegun or convert a firearm into a machinegun; 
(3)the term semiautomatic assault weapon means— (A)a semiautomatic rifle or semiautomatic shotgun that has the capacity to accept a detachable ammunition magazine; or 
(B)a semiautomatic pistol that has— (i)the capacity to accept a detachable ammunition magazine; and 
(ii)any one of the features described in subsection (b); (4)the term machinegun has the meaning given such term in section 5845(b) of the Internal Revenue Code of 1986; 
(5)the term semiautomatic pistol means any repeating pistol that utilizes a portion of the energy of a firing cartridge to extract the fixed cartridge case and chamber the next round and requires a separate pull of the trigger to fire each cartridge; (6)the term semiautomatic rifle has the meaning given such term in section 921(a)(28) of title 18, United States Code; and 
(7)the term semiautomatic shotgun means any repeating shotgun that utilizes a portion of the energy of a firing cartridge to extract the fixed cartridge case and chamber the next round and requires a separate pull of a trigger to fire each cartridge. (b)Special features of a semiautomatic pistolThe special features described in subsection (a)(3)(B)(ii) are— 
(1)an ammunition magazine that attaches to the pistol outside of the pistol grip; (2)a threaded barrel capable of accepting a barrel extender, flash suppressor, forward handgrip, or silencer; 
(3)a shroud that is attached to, or partially or completely encircles, the barrel and that permits the shooter to hold the firearm with the nontrigger hand without being burned; (4)a manufactured weight of 50 ounces or more when the pistol is unloaded; and 
(5)a semiautomatic version of an automatic firearm. 5.ConstructionNothing in this Act shall be construed as limiting the ability of a State to enact more restrictive gun-related laws, or bans on firearm receiver castings, firearm receiver blanks, assault weapon parts kits, or machinegun parts kits. 
 
